Citation Nr: 9911325	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for an adjustment 
disorder with organic brain syndrome features, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that this claim was remanded by the Board in 
January 1998 when it was noted that the veteran's December 
1995 correspondence, taken as a Notice of Disagreement on the 
issue of rating the veteran's adjustment disorder, could also 
be construed as a Notice of Disagreement on the issue of 
rating the veteran's post-operative pituitary adenoma with 
hormone replacement and mild acromegaly.  The Board directed 
then that a Statement of the Case for this latter issue be 
provided to the veteran.  The Statement of the Case was so 
issued, however, as the veteran did not perfect his appeal 
regarding that claim, the issue of an increased rating for a 
post-operative pituitary adenoma with hormone replacement and 
acromegaly is not in appellate status, and the only issue 
currently before the Board is as it appears on the title 
page.  

The Board further notes that the RO complied with the 
requests for development in the January 1998 remand and thus 
the Board proceeds with adjudication of this appeal.


FINDING OF FACT

The veteran's adjustment disorder with organic brain syndrome 
features is not manifested by more than considerable social 
and industrial impairment, nor is it productive of more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for an adjustment disorder organic brain syndrome 
features have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9400 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9400 
(in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for the veteran's adjustment 
disorder was established by a rating decision of June 1993.  
The record shows the veteran's disability was rated as 50 
percent disabling.  That evaluation remains in effect.

The veteran asserts that his disability is more severely 
disabling than reflected by his current evaluation.  He 
contends that he is entitled to an increased rating under 
application of the benefit of the doubt rule.  His latest 
correspondence of December 1998 indicated that he remarried 
that month.  

The clinical record consists of two VA examinations and VA 
outpatient treatment records covering the period from 
September 1993 to February 1998.  In June 1995, the veteran 
underwent a mental disorder examination.  The examiner noted 
that the veteran was service connected for an adjustment 
disorder with organic brain syndrome based on his release 
from active duty after undergoing surgery for a tumor on the 
pituitary gland.  He complained of some memory problems and 
that he has to write things down in order to remember to do 
things, whereas he did not have to make this sort of list 
prior to the surgery.  He also reported that his temper was 
shorter and that he felt down at times, but not to the point 
that it has impaired him.  He was feeling hopeless, but he 
denied any recent crying spells or suicidal ideation.  The 
veteran did note that he had lost his last job when he did 
not get along with some of the people on the job, but he 
denied that as a problem in other job situations.  He slept 
and ate well.  Further, he reported that although he had 
abused alcohol in the past, now he might drink two beers a 
week.  He also denied feeling nervous.  

The examiner found the veteran to be talkative, pleasant, and 
open but perhaps slightly hyperactive.  He had a tendency to 
sort of laugh off his problems.  The veteran was casually 
dressed in a T-shirt but was neat and clean.  The examiner 
observed that he was not qualified to give a thorough 
neuropsychological evaluation, but he did administer a basic 
test for organicity-the Mini-Mental State examination.  The 
patient had a perfect score, there was no indication of any 
organic impairment, although it was noted that more subtle 
problems might show up with a thorough neuropsychological 
evaluation.  The examiner diagnosed the veteran with 
adjustment disorder with mixed anxiety and depressed mood.

In July 1998 the veteran underwent a thorough 
neuropsychological evaluation.  That examiner noted the 
veteran to be dressed in appropriately neat and stylish 
clothing.  He presented no unusual posture, gaits, or habits.  
Socially, the veteran continued to live by himself and 
indicated that he avoids people in general.  The veteran 
indicated that he does not attend movies or go to the 
restaurants unless he was working and on the road as a truck 
driver.  He did attend Amvets meetings once a month and 
interact with others in that setting.

Mental status examination of the veteran in July 1998 showed 
that his station was essentially normal, but his speech was 
pressured at times, although he was able to present himself 
in an organized manner and he was easily understood.  His 
responses to direct questioning would indicate no current 
limitation with comprehending simple questions.  He was 
oriented to time, person and place.  He had a look of 
depression about his face and many comments made throughout 
the examination indicated the continuing presence of moderate 
degrees of anxiety and depression.  The veteran's behavior 
was appropriate with no delusions, current hallucinations, 
breaks with reality, suicidal thoughts, or homicidal thoughts 
noted.  Immediate recall appears to be intact.

The veteran also underwent psychological tests in July 1998, 
including subcomponents of the Luriad, Nebraska study, which 
included Trail A and Trail B.  He performed these without 
limitation.  Screening on the mini-mental status examination 
indicated no additional concern for underlying organicity.  
His scores and general profile on the MMPI-II reflected that 
the veteran attempted to answer all questions in a 
straightforward and intelligent manner.  These results were 
seen as valid and credible; his highest elevation was in the 
areas of depression with considerable difficulty associated 
with maintaining organizational control.  Generally, these 
results were consistent with his clinical presentation of the 
date of examination and there were no indications of 
organicity at that time.

Further, impulse control was under relatively good modulation 
and no particular difficulties with sleep were noted at this 
time.  The veteran related to the examiner well and indicated 
his current difficulties were primarily those associated with 
his neurosis, generalized anxiety disorder.  The veteran was 
diagnosed with adjustment disorder, secondary to endocrine 
malignant neoplasm, which was currently in total remission.  
He was also diagnosed with service connected neurosis, 
generalized anxiety type.  He was assigned a current global 
assessment of functioning (GAF) of 50 with the highest GAF in 
the past year of 50.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)(which VA has adopted at 
38 C.F.R. § 4.125(1998)).

The outpatient records from the September 1993 from February 
1998 do not show any treatment for an adjustment disorder 
during that time period.  The records consist mostly of the 
veteran's check ups at the endocrine clinic, where he 
consistently reported no new problems, particularly in 
treatment records for the past few years.
 
During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

The veteran has been rated at 50 percent disabling pursuant 
to Diagnostic Code 9400.  Under the version of Diagnostic 
Code 9400 which was in effect prior to November 7, 1996, a 50 
percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1995).

Under the new regulations, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

Following a thorough review of the evidence of record, it is 
the decision of the Board that the veteran's symptomatology 
does not warrant an increase in evaluation to 70 percent 
disabling under either version of Diagnostic Code 9400.  
First, with regards to the older rating criteria, the veteran 
has not shown a severely impaired ability to establish and 
maintain effective or favorable relationships; he has 
recently remarried and attends monthly Amvets meetings.  
Further he is currently employed and has indicated that he 
normally gets along with people at work.  Therefore, it does 
not appear that his psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to maintain and retain employment.  

It is further the decision of the Board that the evidence 
does not establish entitlement to an increased rating under 
the revised version of Diagnostic Code 9400.  Again, while 
the veteran has shown some signs of social withdrawal, he 
recently remarried and he attends monthly Amvets meetings.  
Further, the clinical evidence clearly shows that the veteran 
has a job and does not have deficiencies in the areas of 
work, judgment, or thinking.  He has denied suicidal ideation 
and no note has been made of the veteran engaging in any 
obsessional rituals.  He was noted to have pressured but 
organized speech at the most recent examination and although 
depressed, he is able to function independently.  The 
examiner noted that the veteran behaved appropriately and 
that his impulse control was under good modulation.  Further, 
he was oriented to place, person, and time and was described 
by the latest examiner as neatly and stylishly dressed.  In 
light of the above findings, it is the decision of the Board 
that the veteran's symptomatology is more appropriately 
reflected by the 50 percent disability evaluation. 

The Board notes that, in addition to the anxiety, the 
veteran's service-connected psychiatric disorder includes 
organic brain features.  Cognitive disorders are evaluated 
under the general rating formula for mental disorders.  When 
a single disability has been diagnosed as a physical 
condition and as a mental disorder, the disability is 
evaluated using the diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126 (1998).  Here, the more  disabling aspect of the 
veteran's condition is the symptomatology associated with his 
psychoneurosis.  It is also pertinent to note that the 
veteran is also service-connected for postoperative residuals 
of the removal of the adenoma, rated 30 percent.  The Board 
finds no additional neurological impairment stemming from the 
same etiology which warrants a separate rating.  Id.      

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury.  There has been no evidence submitted that the 
veteran is unemployable due to this disability, he currently 
works as a truck driver.  Neither VA examiners have provided 
an opinion that the veteran is unemployable.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 50 percent disabling for an 
adjustment disorder organic brain syndrome features is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

